Case: 16-16968   Date Filed: 07/24/2017   Page: 1 of 8


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16968
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 4:15-cv-00906-JEO

REBA WILLIAMS,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 24, 2017)

Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:
                Case: 16-16968        Date Filed: 07/24/2017       Page: 2 of 8


       Reba Williams appeals the district court’s order affirming the Commissioner

of Social Security’s denial of her application for disability insurance benefits.

After careful review, we affirm the district court.1

                                              I.

       In May 2012, Williams applied for disability insurance benefits. She alleged

a disability onset date of August 31, 2009, when she had back surgery. An

Administrative Law Judge (“ALJ”) reviewed and denied her benefits claim. The

ALJ found Williams was insured through December 31, 2010. Through this date,

the ALJ found Williams suffered from three “severe impairments: diffuse

osteoarthritis, status post cervical and lumbar surgeries, and disc bulges of the

spine.” In contrast, the ALJ said Williams’s “anxiety/depression and

diverticulosis” were “nonsevere” impairments. Based on these impairments, the

ALJ determined Williams had the “residual functional capacity” (“RFC”) to do

“light work as defined in 20 [C.F.R. §] 404.1567(b)” with some exceptions.

Because of this RFC finding, the ALJ concluded Williams was capable of doing

her “past relevant work,” and therefore not disabled between her alleged disability

onset date (August 31, 2009) and her date last insured (December 31, 2010).

       In determining Williams’s RFC, the ALJ reviewed her medical records,

which included treatment by Dr. Clark Metzger. Dr. Metzger performed back

       1
         The parties consented to jurisdiction by a magistrate judge. We refer to the magistrate
judge’s order as that of the district court.
                                                2
              Case: 16-16968      Date Filed: 07/24/2017   Page: 3 of 8


surgery on Williams. Due to the surgery, Dr. Metzger recommended that Williams

avoid bending, stooping, or lifting more than ten pounds. However, the ALJ gave

“little weight” to Dr. Metzger’s opinion when determining Williams’s RFC

because Dr. Metzger gave this advice to aid Williams in her recuperation from the

surgery. The ALJ thus found Dr. Metzger’s opinion was not consistent with later

medical records from after Williams recovered from surgery, as well as with her

own testimony about her daily activities at that time.

      Williams asked the Appeals Council to review the ALJ’s decision, as well as

some additional medical records. The Appeals Council denied her request for

review, stating it had considered the “additional evidence” she submitted. It found

“this information does not provide a basis for changing the [ALJ’s] decision.” It

also specifically discussed other medical records that Williams submitted, saying

those records were not relevant because they covered periods after her date last

insured.

      Williams then filed this action in the district court, seeking review of the

Commissioner’s decision. The district court affirmed the Commissioner’s

decision. This appeal followed.

                                         II.

      We review the Commissioner’s decision “to determine whether it is

supported by substantial evidence,” and review de novo whether it was based on


                                          3
              Case: 16-16968     Date Filed: 07/24/2017   Page: 4 of 8


proper legal standards. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)

(per curiam). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

                                        III.

      Williams first makes three arguments about the additional evidence she

submitted: (1) the Appeals Council erred when it failed to consider the medical

records that Williams submitted from before her date last insured; (2) the ALJ

failed to properly develop the record by not obtaining the additional evidence that

Williams submitted to the Appeals Council; and (3) in light of the additional

evidence, the ALJ’s decision was not supported by substantial evidence. We

address each argument in turn.

                                        A.

      To begin, the record does not support Williams’s argument that the Appeals

Council failed to consider all the additional evidence that she submitted. The

Appeals Council is not required “to give a detailed rationale for why each piece of

new evidence submitted to it does not change the ALJ’s decision.” Mitchell v.

Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014). Williams argues

the Appeals Council’s statement that some of the additional medical records she

submitted were from after her date last insured suggests the Appeals Council did


                                         4
              Case: 16-16968      Date Filed: 07/24/2017   Page: 5 of 8


not review the rest of the additional records. But the Appeals Council specifically

said it considered all the additional evidence that Williams submitted and found

“this information does not provide a basis for changing the [ALJ’s] decision.” It

also listed this evidence and ordered it added to the record. Under this Court’s

precedent, the Appeals Council may accept the claimant’s “new evidence but

den[y] review because the additional evidence fail[s] to establish error in the ALJ’s

decision.” Id. This record supports a holding that the Appeals Council here did

just that. We therefore conclude the Appeals Council adequately reviewed

Williams’s additional evidence.

                                         B.

      Second, the record shows the ALJ fulfilled his “duty to develop a full and

fair record.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per

curiam). This duty requires the ALJ to get the claimant’s medical history for the

12 months before the claimant filed her application. Id.; see 20 C.F.R. §

416.912(b)(1). Williams argues the ALJ failed to get her medical records from

Mizell Memorial Hospital for the period before her disability onset date. However,

the record shows the ALJ requested documents from Mizell, and received

Williams’s medical records from June 12, 2008, through November 5, 2010. In

addition, at Williams’s hearing the ALJ asked her attorney whether the record

contained everything that Williams wanted the ALJ to consider. Williams’s

                                          5
               Case: 16-16968     Date Filed: 07/24/2017   Page: 6 of 8


attorney answered that it did (with the exception of an unrelated record). The ALJ

therefore fulfilled his duty to develop the medical record. See Ellison, 355 F.3d at

1276.

                                         C.

        Third, Williams argues the ALJ’s decision is not supported by substantial

evidence once the additional records are considered. But our review of Williams’s

additional records shows they are either cumulative to the evidence before the ALJ,

not chronologically relevant, or not material. See Mitchell, 771 F.3d at 785; Hyde

v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). We have therefore concluded the

additional evidence fails to “undermine[] the substantial evidence supporting the

ALJ’s decision.” Mitchell, 771 F.3d at 785.

                                         IV.

        Williams next challenges the ALJ’s findings in two ways: (1) the ALJ failed

to properly weigh the opinion of Dr. Metzger, Williams’s treating physician; and

(2) the ALJ erred in finding Williams could perform her past work.

                                         A.

        Williams first challenges the ALJ’s findings by asserting that the ALJ

improperly substituted his opinion for Dr. Metzger’s when he gave Dr. Metzger’s

opinion “little weight” in determining Williams’s RFC. An ALJ is generally

required to give “substantial or considerable weight” to the opinions of treating


                                          6
              Case: 16-16968     Date Filed: 07/24/2017   Page: 7 of 8


physicians. Lewis, 125 F.3d at 1440. However, an ALJ may give less weight to a

treating physician’s opinion when the record contains “good cause” to do so.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (quotation

omitted). Good cause exists when “the (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Id. (quotation omitted). When choosing to disregard such an opinion,

the ALJ “must clearly articulate the reasons for doing so.” Id. (quotation omitted

and alteration adopted).

      Here, the ALJ discounted Dr. Metzger’s opinion that Williams should avoid

bending, stooping, or lifting more than ten pounds because Dr. Metzger gave this

opinion in regard to Williams’s recovery from back surgery. The ALJ noted this

was “reasonable advice” for recovery from surgery, but was not consistent with

Williams’s later diagnostic testing or her daily activities. The ALJ pointed out that

Williams’s diagnostic tests—two MRIs taken about a year after her August 2009

surgery—revealed only “mild” and “slight” disc bulges and “slight” degenerative

activity in her spine. And Williams listed her daily activities as including cooking,

light house cleaning, laundry, and shopping. These tests and activities support a

finding that the limitations advised by Dr. Metzger were meant only for the period

immediately after her surgery. Because substantial “evidence supported a contrary

                                          7
              Case: 16-16968     Date Filed: 07/24/2017    Page: 8 of 8


finding” and the ALJ clearly explained his reasoning, the ALJ had “good cause” to

discount Dr. Metzger’s opinion. Id. (quotation omitted).

                                        B.

      Last in regard to the ALJ’s findings, Williams argues the ALJ erred in

finding she could perform her past work. It is the claimant’s initial burden to

prove that she cannot perform her past work. Lucas v. Sullivan, 918 F.2d 1567,

1571 (11th Cir. 1990). Yet Williams fails to point to any evidence in the record to

support her claim. Beyond that, the ALJ thoroughly explained and supported his

RFC assessment that Williams could perform light work with exceptions. On this

record, a reasonable person would accept the ALJ’s decision as adequately

supported, see Lewis, 125 F.3d at 1440, and we so hold as to this ALJ’s decision.

See id.

      AFFIRMED.




                                          8